Exhibit 13 FINANCIAL INFORMATION AND DISCUSSION TABLE OF CONTENTS Selected Financial and Operating Data 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 3 General Information 3 Forward-Looking Statements 4 Financial Summary  2016 compared to 2015 5 Business Line Review  2016 compared to 2015 7 Income Statement Review  2016 compared to 2015; 2015 compared to 2014 9 Statement of Condition Review  2016 compared to 2015 19 Capital  2016 compared to 2015 23 Asset Quality  Trend Analysis of 2016 compared to 2015 26 Risk Management 47 Repurchase Obligations, Off-Balance Sheet Arrangements, and Other Contractual Obligations 57 Market Uncertainties and Prospective Trends 63 Critical Accounting Policies 64 Quarterly Financial Information 72 Non-GAAP Information 73 Glossary of Selected Financial Terms and Acronyms 74 Report of Management on Internal Control over Financial Reporting 80 Reports of Independent Registered Public Accounting Firm 81 Consolidated Statements of Condition 83 Consolidated Statements of Income 84 Consolidated Statements of Comprehensive Income 85 Consolidated Statements of Equity 86 Consolidated Statements of Cash Flows 87 Notes to the Consolidated Financial Statements 88 Consolidated Historical Statements of Income 179 Consolidated Average Balance Sheet and Related Yields and Rates 180 Total Shareholder Return Performance Graph 182 FIRST HORIZON NATIONAL CORPORATION SELECTED FINANCIAL AND OPERATING DATA (Dollars in millions except per share data) 2016 2015 2014 2013 2012 Income/(loss) from continuing operations $ 238.5 $ 97.3 $ 234.0 $ 37.8 $ (15.5 ) Income/(loss) from discontinued operations, net of tax - - - 0.5 0.1 Net income/(loss) 238.5 97.3 234.0 38.4 (15.4 ) Income/(loss) available to common shareholders 220.8 79.7 216.3 21.1 (26.8 ) Common Stock Data Earnings/(loss) per common share from continuing operations $ 0.95 $ 0.34 $ 0.92 $ 0.09 $ (0.11 ) Earnings/(loss) per common share 0.95 0.34 0.92 0.09 (0.11 ) Diluted earnings/(loss) per common share from continuing operations 0.94 0.34 0.91 0.09 (0.11 ) Diluted earnings/(loss) per common share 0.94 0.34 0.91 0.09 (0.11 ) Cash dividends declared per common share 0.28 0.24 0.20 0.20 0.04 Book value per common share 9.90 9.42 9.35 8.87 9.05 Closing price of common stock per share: High 20.61 16.20 13.91 12.55 10.89 Low 11.62 12.31 11.18 9.72 7.55 Year-end 20.01 14.52 13.58 11.65 9.91 Cash dividends per common share/year-end closing price 1.4 % 1.7 % 1.5 % 1.7 % 0.4 % Cash dividends per common share/diluted earnings per common share 29.8 % 70.6 % 22.0 % 222.2 % (36.4 )% Price/earnings ratio 21.3 x 42.7 x 14.9 x 129.4 x NM Market capitalization $ 4,674.8 $ 3,464.3 $ 3,180.7 $ 2,753.7 $ 2,414.1 Average shares (thousands) 232,700 234,189 234,997 237,972 248,349 Average diluted shares (thousands) 235,292 236,266 236,735 239,794 248,349 Period-end shares outstanding (thousands) 233,624 238,587 234,220 236,370 243,598 Volume of shares traded (thousands) 574,196 562,553 592,399 787,295 1,221,242 Selected Average Balances Total assets $ 27,427.2 $ 25,636.0 $ 23,993.0 $ 24,399.9 $ 25,045.2 Total loans, net of unearned income 18,303.9 16,624.4 15,521.0 15,726.4 16,205.4 Securities available-for-sale 4,002.1 3,692.3 3,548.4 3,180.4 3,145.5 Earning assets 25,180.1 23,456.2 21,825.2 21,772.0 22,224.8 Total deposits 20,898.8 18,753.7 16,401.7 16,340.2 16,212.0 Total term borrowings 1,130.2 1,557.2 1,591.0 1,942.3 2,323.7 Common equity 2,300.4 2,190.1 2,200.9 2,135.6 2,307.4 Total equity 2,691.5 2,581.2 2,592.0 2,518.8 2,602.5 Selected Period-End Balances Total assets $ 28,555.2 $ 26,192.6 $ 25,665.4 $ 23,782.4 $ 25,322.0 Total loans, net of unearned income 19,589.5 17,686.5 16,230.2 15,389.1 16,708.6 Securities available-for-sale 3,943.5 3,929.8 3,556.6 3,398.5 3,061.8 Earning assets 26,280.2 23,971.5 23,470.9 21,168.4 22,424.8 Total deposits 22,672.4 19,967.5 18,068.9 16,735.0 16,629.7 Total term borrowings 1,040.7 1,312.7 1,877.3 1,737.8 2,223.7 Common equity 2,314.0 2,248.5 2,190.5 2,097.3 2,204.4 Total equity 2,705.1 2,639.6 2,581.6 2,488.4 2,499.5 Selected Ratios Return on average common equity (a) 9.60 % 3.64 % 9.83 % 0.99 % (1.16 )% Return on average assets (b) 0.87 0.38 0.98 0.16 (0.06 ) Net interest margin (c) 2.94 2.83 2.92 2.96 3.13 Allowance for loan losses to loans 1.03 1.19 1.43 1.65 1.66 Net charge-offs to average loans 0.10 0.19 0.31 0.50 1.14 Total period-end equity to period-end assets 9.47 10.08 10.06 10.46 9.87 Tangible common equity to tangible assets (d) 7.42 7.82 7.91 8.19 8.14 Common equity tier 1 ratio 9.94 10.45 N/A N/A N/A Certain previously reported amounts have been revised to reflect the retroactive effect of the adoption of ASU 2015-03, Simplifying the Presentation of Debt Issuance Costs. See Note 1  Summary of Significant Accounting Policies for additional information. See accompanying notes to consolidated financial statements. Numbers may not add due to rounding. NM - Not meaningful N/A - Not applicable (a) Calculated using net income/(loss) available to common shareholders divided by average common equity. (b) Calculated using net income divided by average assets. (c) Net interest margin is computed using total net interest income adjusted to a FTE basis assuming a statutory federal income tax rate of 35percent and, where applicable, state income taxes. (d) Represents a non-GAAP measure which is reconciled to total equity to total assets (GAAP) in the non-GAAP to GAAP reconciliation in table31. 2 FIRST HORIZON NATIONAL CORPORATION FIRST HORIZON NATIONAL CORPORATIONMANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS GENERAL INFORMATION First Horizon National Corporation (FHN) began as a community bank chartered in 1864 and as of December 31, 2016, was one of the 40 largest publicly traded banking organizations in the United States in terms of asset size. FHNs two major brands  First Tennessee and FTN Financial  provide customers with a broad range of products and services. First Tennessee provides consumer and commercial banking services throughout Tennessee and other selected markets and is the largest bank headquartered in the state of Tennessee. FTN Financial (FTNF) is an industry leader in fixed income sales, trading, and strategies for institutional clients in the U.S. and abroad. FHN is composed of the following operating segments:  Regional banking offers financial products and services including traditional lending and deposit-taking to consumer and commercial customers in Tennessee and other selected markets. Regional banking provides investments, financial planning, trust services and asset management, along with credit card and cash management services. Additionally, the regional banking segment includes correspondent banking which provides credit, depository, and other banking-related services to other financial institutions nationally.  Fixed income provides financial services for depository and non-depository institutions through the sale and distribution of fixed income securities, loan sales, portfolio advisory services, and derivative sales.  Corporate consists of unallocated corporate expenses, expense on subordinated debt issuances, bank-owned life insurance (BOLI), unallocated interest income associated with excess equity, net impact of raising incremental capital, revenue and expense associated with deferred compensation plans, funds management, tax credit investment activities, gains on the extinguishment of debt, derivative valuation adjustments related to prior sales of Visa Class B shares, and acquisition-related costs.  Non-strategic includes exited businesses and wind-down national consumer lending activities, other discontinued products, and loan portfolios and service lines. On October 27, 2016, FTN Financial announced its plan to acquire substantially all of the assets and assume substantially all of the liabilities of Coastal Securities, Inc. (Coastal), a national leader in the trading, securitization, and analysis of Small Business Administration (SBA) loans, for approximately $160 million in cash. Based in Houston, TX, Coastal also trades United States Department of Agriculture (USDA) loans and fixed income products and provides municipal underwriting and advisory services to its clients. Coastals government-guaranteed loan products, combined with FTN Financials existing SBA trading activities, will establish an additional major product sector for FTN Financial. The transaction, which is subject to regulatory approvals and other customary closing conditions, is expected to close in the second quarter of 2017. On September 16, 2016, FTBNA acquired $537.4 million of UPB in restaurant franchise loans from GE Capital. The acquired loans were combined with existing FTBNA relationships to establish a franchise finance specialty lending business. On October 2, 2015, FHN completed its acquisition of TrustAtlantic Financial Corporation (TrustAtlantic Financial or TAF), and its wholly owned bank subsidiary TrustAtlantic Bank (TAB), for an aggregate of 5.1 million shares of FHN common stock and $23.9 million in cash in a transaction valued at $96.7 million. The fair value of the acquired assets totaled $445.3 million, including $281.9 million in loans. FHN also assumed $344.1 million of TAB deposits. FHNs operating results include the operating results of the acquired assets and assumed liabilities subsequent to the acquisition date. Refer to Note 2  Acquisitions and Divestitures for additional information. 3 FIRST HORIZON NATIONAL CORPORATION For the purpose of this managements discussion and analysis (MD&A), earning assets have been expressed as averages, unless otherwise noted, and loans have been disclosed net of unearned income. The following financial discussion should be read with the accompanying audited Consolidated Financial Statements and Notes in this report. ADOPTION OF ACCOUNTING UPDATES Effective January 1, 2016, FHN retroactively adopted the requirements of ASU 2015-03, Simplifying the Presentation of Debt Issuance Costs, which requires that debt issuance costs related to a recognized debt liability be presented as a direct reduction from the carrying value of that debt liability, consistent with debt discounts. FHN previously classified debt issuance costs within Other assets in the Consolidated Statements of Condition, consistent with prior requirements. The retrospective application of ASU 2015-03 resulted in a decrease to Other assets and Term borrowings of $2.5 million at December 31, 2015 versus previously reported amounts. The adoption of ASU 2015-03 had no effect on FHNs recognition of interest expense. All prior periods and associated narrative in this report have been revised to reflect this change. For additional information see Note 1  Summary of Significant Accounting Policies in this report. Non-GAAP Measures Certain measures are included in the narrative and tables in this MD&A that are non-GAAP, meaning (under U.S. financial reporting rules) they are not presented in accordance with generally accepted accounting principles (GAAP) in the U.S. and also are not codified in U.S. banking regulations currently applicable to FHN. Although other entities may use calculation methods that differ from those used by FHN for non-GAAP measures, FHNs management believes such measures are relevant to understanding the capital position or financial results of FHN. Non-GAAP measures are reported to FHNs management and Board of Directors through various internal reports. Presentation of regulatory measures, even those which are not GAAP, provide a meaningful base for comparability to other financial institutions subject to the same regulations as FHN, as demonstrated by their use by banking regulators in reviewing capital adequacy of financial institutions. Although not GAAP terms, these regulatory measures are not considered non-GAAP under U.S. financial reporting rules as long as their presentation conforms to regulatory standards. Regulatory measures used in this MD&A include: tier 1 capital, generally defined as the sum of core capital (including common equity and instruments that cannot be redeemed at the option of the holder) adjusted for certain items under risk based capital regulations; common equity tier 1 capital, generally defined as common equity less goodwill, other intangibles, and certain other required regulatory deductions; and risk-weighted assets (RWA), which is a measure of total on- and off-balance sheet assets adjusted for credit and market risk, used to determine regulatory capital ratios. The non-GAAP measures presented in this filing are return on average tangible common equity (ROTCE), tangible common equity to tangible assets and adjusted tangible common equity to risk-weighted assets. Refer to table 31 for a reconciliation of non-GAAP to GAAP measures and presentation of the most comparable GAAP items. FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements with respect to FHNs beliefs, plans, goals, expectations, and estimates. Forward-looking statements are statements that are not a representation of historical information but instead pertain to future operations, strategies, financial results, or other developments. The words believe, expect, anticipate, intend, estimate, should, is likely, will, going forward, and other expressions that indicate future events and trends identify forward-looking statements. Forward-looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, operational, economic and competitive uncertainties and contingencies, many of which are beyond FHNs control, and many of which, with respect to future business decisions and actions (including acquisitions and divestitures), are subject to change. Examples of uncertainties and contingencies include, among 4 FIRST HORIZON NATIONAL CORPORATION other important factors: global, general and local economic and business conditions, including economic recession or depression; the stability or volatility of values and activity in the residential housing and commercial real estate markets; potential requirements for FHN to repurchase, or compensate for losses from, previously sold or securitized mortgages or securities based on such mortgages; potential claims alleging mortgage servicing failures, individually, on a class basis, or as master servicer of securitized loans; potential claims relating to participation in government programs, especially lending or other financial services programs; expectations of and actual timing and amount of interest rate movements, including the slope and shape of the yield curve, which can have a significant impact on a financial services institution; market and monetary fluctuations, including fluctuations in mortgage markets; inflation or deflation; customer, investor, competitor, regulatory, and legislative responses to any or all of these conditions; the financial condition of borrowers and other counterparties; competition within and outside the financial services industry; geopolitical developments including possible terrorist activity; natural disasters; effectiveness and cost-efficiency of FHNs hedging practices; technological changes; fraud, theft, or other incursions through conventional, electronic, or other means affecting FHN directly or affecting its customers, business counterparties or competitors; demand for FHNs product offerings; new products and services in the industries in which FHN operates; the increasing use of new technologies to interact with customers and others; and critical accounting estimates. Other factors are those inherent in originating, selling, servicing, and holding loans and loan-based assets, including prepayment risks, pricing concessions, fluctuation in U.S. housing and other real estate prices, fluctuation of collateral values, and changes in customer profiles. Additionally, the actions of the Securities and Exchange Commission (SEC), the Financial Accounting Standards Board (FASB), the Office of the Comptroller of the Currency (OCC), the Board of Governors of the Federal Reserve System (Federal Reserve or Fed), the Federal Deposit Insurance Corporation (FDIC), the Financial Industry Regulatory Authority (FINRA), the U.S. Department of the Treasury (U.S. Treasury), the Municipal Securities Rulemaking Board (MSRB), the Consumer Financial Protection Bureau (CFPB), the Financial Stability Oversight Council (Council), the Public Company Accounting Oversight Board (PCAOB), and other regulators and agencies; pending, threatened, or possible future regulatory, administrative, and judicial outcomes, actions, and proceedings; current or future Executive orders; changes in laws and regulations applicable to FHN; and FHNs success in executing its business plans and strategies and managing the risks involved in the foregoing, could cause actual results to differ, perhaps materially, from those contemplated by the forward-looking statements. FHN assumes no obligation to update or revise any forward-looking statements that are made in this Annual Report to Shareholders for the period ended December 31, 2016 of which this MD&A is a part or otherwise from time to time. Actual results could differ and expectations could change, possibly materially, because of one or more factors, including those presented in this Forward-Looking Statements section, in other sections of this MD&A, in other parts of the Annual Report, in the annual report on Form 10-K to which the Annual Report is an exhibit, in other exhibits to the Form 10-K, and in the documents incorporated into the Form 10-K. FINANCIAL SUMMARY  2 FHN reported net income available to common shareholders of $220.8 million or $.94 per diluted share in 2016 compared to $79.7 million or $.34 per diluted share in 2015. The increase in net income available to common shareholders in 2016 was due to improvements in both revenues and expenses. Various factors significantly impacted reported earnings including strategic transactions and initiatives expected to boost growth and profitability occurring in both 2016 and 2015, the completion of transactions associated with the wind-down of legacy businesses, the resolution of certain legal matters, and the economic environment. 2016 was a solid year for FHN with double-digit loan and deposit growth, higher revenue, expense discipline, and strong credit quality. FHN continued to see strong loan growth across many of our loan portfolios in the regional bank in 2016. Additionally, newer lines of business including franchise finance, energy lending, and specialty healthcare also contributed to loan growth within the regional banking segment in 2016, more than offsetting run-off of the higher-risk non-strategic loan balances. The company continued to focus on its core businesses through strategic hires, expansion into specialty businesses and growth markets, and investments in technology. While these investments led to higher expenses in some areas in 2016, expense control remained a priority, as management looked for opportunities to deploy capital in ways that drove higher returns. 5 FIRST HORIZON NATIONAL CORPORATION Although the economy modestly expanded in 2016 and customer optimism began to increase, certain operating environments for the industry remained somewhat challenging. Despite those headwinds, FHNs focused efforts yielded strong balance sheet growth within our Tennessee footprint and higher-return specialty businesses with continued investment in new markets and businesses, resulting in a 10 percent increase in average loans and an 11 percent increase in average deposits in 2016 compared to the prior year. Although, historically low interest rates continue to pressure FHNs net interest margin (NIM) and net interest income (NII), the expansion of FHNs balance sheet, coupled with a modest lift from the December 2015 rate increase led to a $75.4 million increase in NII in 2016 and NIM improvement of 11 basis points to 2.94 percent in 2016. FHNs fixed income business performed well in 2016, with total revenue growth of 13 percent compared to expense growth of 4 percent. Average fixed income product daily revenues increased to $.9 million in 2016 from $.8 million in 2015. Expenses within the fixed income segment were higher in 2016, primarily due to higher variable compensation costs, but this increase was somewhat mitigated by a decline in litigation charges related to the settlement of a legal matter recognized in 2015. In fourth quarter 2016, FHN entered into an agreement to acquire substantially all of the assets and assume substantially all of the liabilities of Coastal Securities, Inc. The transaction is expected to close in the second quarter of 2017, and should provide additional growth opportunities for the fixed income segment. During 2016, FHN benefited from several transactions related to the wind-down of legacy businesses, including a $32.7 million favorable mortgage repurchase reserve release associated with the settlements and recoveries of certain repurchase claims. Additionally, FHN recognized gains related to recoveries associated with prior legacy mortgage servicing sales and the reversal of a contingency accrual associated with prior sales of MSR. In 2016, FHN settled several legal matters, resulting in the recognition of $30.5 million in accruals related to loss contingencies and litigation matters, and elevated legal expenses relative to 2015. In 2015, FHN incurred significant costs associated with legal settlements, including a settlement with two federal agencies, the Department of Justice (DOJ) and the department of Housing and Urban Development Office of Inspector General (HUD), to settle potential claims related to FHNs underwriting and origination of FHA-insured mortgage loans resulting in a $162.5 million charge to litigation and regulatory matters. In addition, FHN settled or moved forward with certain other legal matters contributing to higher litigation-related loss accruals in 2015 relative to 2016. In 2016, FHN leveraged opportunities to smartly deploy capital via the acquisition of the franchise finance portfolio, share repurchases, and dividend payouts. FHN looks for opportunities in the valuation of FHN stock, which in 2016 led to the repurchase of $93.5 million of shares primarily in the first half of the year compared to $28.4million of shares repurchased in 2015. Additionally, for the second year in a row, quarterly dividends increased $.01 per share, from $.06 per share in 2015 to $.07 per share in 2016, and FHN recently announced a 29 percent increase in quarterly dividends in 2017 to $.09 per share. While capital ratios decreased in 2016 relative to 2015, primarily due to increases in risk-weighted assets associated with the balance sheet expansion, overall FHNs capital ratios remain strong, significantly above well capitalized standards. Asset quality trends were again strong in 2016. Net charge-offs and nonperforming assets declined 39 percent and 22 percent, respectively, year-over-year, reflecting historically strong credit quality in 2016. The allowance for loan losses continued to decline, but at a slower pace, decreasing 4 percent in 2016 as a result of commercial loan growth which partially offset the positive impact of improving asset quality metrics on the allowance for loan losses and runoff of non-strategic balances. Return on average common equity (ROE) and ROTCE for 2016 were 9.60 percent and 10.59 percent, respectively, compared to 3.64 percent and 3.97 percent in 2015. Return on average assets (ROA) was .87percent in 2016 compared to .38 percent in 2015. The tangible common equity to tangible assets ratio was 7.42 percent in 2016 compared to 7.82 percent in 2015. Common equity tier 1, Tier 1, Total capital, and Leverage ratios were 9.94 percent, 11.17 percent, 12.24 percent, and 9.35 percent on December 31, 2016, compared to 10.45 percent, 11.79 percent, 13.01 percent, and 9.85 percent, respectively, on December 31, 2015. Total period-end assets were $28.6 billion on December31, 2016, a 9 percent increase from $26.2 billion on December31, 2015. Total period-end equity was $2.7 billion on December 31, 2016, up from $2.6 billion on December31, 2015. 6 FIRST HORIZON NATIONAL CORPORATION BUSINESS LINE REVIEW  2 Regional Banking Pre-tax income within the regional banking segment increased 9 percent to $336.5 million in 2016 from $309.6million in 2015. The increase in pre-tax income was driven by higher net interest income which more than offset increases in expenses and loan loss provisioning. Total revenue increased 9 percent, or $84.1 million, to $990.9 million in 2016, from $906.8 million in 2015, primarily driven by an increase in NII. The increase in NII was largely due to higher average balances of commercial loans and a higher earnings credit on deposits. Noninterest income was $249.0 million in 2016, down 1 percent from 2015 driven by a decline in fees from deposit transactions and cash management and lower brokerage, management fees, and commission income from the Banks wealth management group. These decreases were partially offset by an increase in bankcard income, higher fee income associated with derivative sales, and a $1.2 million increase in gains on the sale of properties compared to a year ago. The decrease in fees from deposit transactions and cash management was primarily due to lower non-sufficient funds (NSF)/overdraft fees in the current year as a result of changes in consumer behavior. The decline in brokerage, management fees, and commission income was primarily driven by a reduction in annuity income as a result of market conditions and lower variable annuity sales as practices were adjusted to meet the standards of a changing regulatory environment. Additionally, a shift in product and fee structures caused a temporary decline in revenues but better met client needs and should result in revenue streams over the life of the product. Bankcard income increased in 2016, relative to the prior year, largely driven by a significant new relationship. Provision expense was $38.9 million in 2016 compared to $34.5 million in 2015. The net increase in provision in 2016 compared to the prior year was primarily driven by increased reserves related to loan growth within the commercial portfolio partially offset by a decrease in the consumer real estate portfolio which was favorably affected by improved portfolio performance and historically low net charge-offs which continued to drive lower loss rates. Noninterest expense increased 9 percent to $615.5 million in 2016 from $562.6 million in 2015. The expense increase was largely driven by an increase in personnel-related expenses relative to 2015 and a $20.4 million increase in accruals related to loss contingencies and litigation matters. A majority of the litigation accrual relates to a matter that was settled in third quarter 2016.
